DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (JP 2007-103300 A; cited in IDS, copy in IFW).
Regarding claim 14, Watanabe discloses an apparatus comprising:
A vacuum chamber (6);
A housing located within the vacuum chamber and having a guide mechanism (15b, 16b, 17b, 18b); and
A first ion optic assembly (15a, 16a, 17a, 18a) which is slidable or translatable in cooperation with the guide mechanism thereby enabling the first ion optic assembly to be inserted and aligned within the vacuum chamber (Figs. 2, 5, 6a, 6b).
Regarding claim 15, Watanabe discloses wherein the first ion optic assembly further comprises a sealing member (30) having an ion inlet orifice (22) therewithin, wherein the sealing portion is arranged to seal against a front portion of the vacuum chamber (Fig. 6b).
Regarding claim 16, Watanabe discloses a releasable latch (32) for securing the sealing member against the front portion of the vacuum chamber.
Regarding claim 19, Watanabe discloses wherein the vacuum chamber comprises an ion inlet orifice (22), the apparatus further an assembly housing a first sub-atmospheric ion source (2) wherein in a first mode of operation (Fig. 6a) the assembly may be secured to the vacuum chamber so as to align the first ion source with the first vacuum chamber ion inlet orifice and wherein in a second mode of operation (Fig. 6b) the assembly may be detached thereby enabling a second different ion source to be located adjacent the vacuum chamber ion inlet orifice.
Regarding claim 20, Watanabe discloses wherein in the second mode of operation the assembly may be attached to the vacuum chamber (Fig. 6b).
Regarding claim 21, Watanabe discloses a translation stage (28), wherein the translation stage may be translated in a direction parallel to a direction of ion transmission through the vacuum chamber ion inlet orifice (Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2007-103300 A; cited in IDS, copy in IFW) in view of Kobayashi (U.S. Patent Application Publication 2006/0016983 A1).
Regarding claim 1, Watanabe discloses an apparatus comprising:
A vacuum chamber (6);
An isolation valve (30); and
A first ion guide (12), wherein at least a portion of the first ion guide extends, in use, within a swept volume of the isolation valve (Figs. 6a and 6b).
Watanabe fails to teach that the isolation valve has a curved, spherical, cylindrical or concave portion; however, Kobayashi teaches a similar ion guide/isolation valve interface, wherein an isolation valve having a curved, spherical, cylindrical or concave portion (rotary valve) may be substituted for the type of gate valve depicted by Watanabe (paragraph 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute an isolation valve having a curved, spherical, cylindrical or concave portion for the gate valve in Watanabe’s apparatus, because the elements were recognized equivalents in the prior art, which a skilled artisan might choose between motivated by various factors such as availability of parts.
Regarding claim 2, Watanabe discloses wherein the first ion guide comprises a plurality of rod electrodes (15a, 16a, 17a, 18a).
Regarding claim 5, Watanabe’s downstream end of the first ion guide is adjustable in the direction of the isolation valve (Figs. 6a and 6b), and therefore is capable of being located, in use, <= 10 mm from the isolation valve.
Regarding claim 8, Watanabe discloses wherein the first ion guide is located, in use, in the vacuum chamber and wherein the isolation valve is operable to isolate a region downstream of the first ion guide (Figs. 6a and 6b).
Regarding claim 9, Watanabe discloses an analytical device, mass analyzer, or ion mobility spectrometer (5) arranged downstream of the isolation valve, wherein the isolation valve may be operated so as to maintain the analytical device, mass analyzer, or ion mobility spectrometer at a sub-atmospheric pressure whilst the first ion guide is removed (Figs. 6a and 6b).
Regarding claim 10, the rotary valve taught by Kobayashi to be an obvious substitution for Watanabe’s gate valve (see rejection of claim 1 above) is rotatable between an open position and a closed position (paragraph 0042 of Kobayashi).
Claims 11-13 are drawn to the method of using the apparatus of claims 1, 9 and 11, and the same rejections apply mutatis mutandis.
Allowable Subject Matter
Claims 3, 4, 6, 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3, the prior art fails to teach wherein at least some of the rod electrodes have a beveled, curved, or non-planar portion or end which is located, in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        01 January 2022